Judgment unanimously reversed on the law, and new trial granted. Memorandum: Defendant filed a timely notice of appeal from his conviction on November 12, 1976 of robbery in the first degree and petit larceny. Poor person status was granted by this court on July 14, 1977. On November 7, 1978, the court reporter assigned to the trial died. No transcript was prepared before his death and trial notes have not been located. We previously denied defendant’s motion for summary reversal with leave to renew upon a showing that there is no alternative means to reconstruct a record for review upon appeal. A hearing has been held pursuant to our order and no appeal is taken from that court’s determination that reconstruction of a record upon which we could base any review is impossible. Defendant’s right of appeal having been violated, his conviction must be reversed (People v Glass, 43 NY2d 283; People v Rivera, 39 NY2d 519). (Appeal from judgment of Monroe County Court, Celli, J.—robbery, first degree, and petit larceny.) Present— Dillon, P. J., Callahan, Denman, Pine and Schnepp, JJ.